



COURT OF APPEAL FOR ONTARIO

CITATION: Rill v. Adams, 2018 ONCA 443

DATE: 20180510

DOCKET: M48689

Strathy C.J.O., Roberts and Paciocco JJ.A.

BETWEEN

Warren Rill

Appellant

and

Dr. John Adams, Dr. Mark Guttman and the Centre
    for
Movement Disorders

Respondents

Warren Rill, acting in person

Lars Brusven, for the respondents

Heard: In writing

REASONS FOR DECISION

[1]

This matter came before us on March 29, 2018, by way of a motion in
    writing for leave to appeal. We dismissed the motion, with costs fixed at $500.

[2]

The record before us did not reflect that the moving party had been
    granted leave to file a reply factum within 60 days on February 15, 2018. His
    reply factum, which was filed on April 16, 2018, has now been brought to our
    attention, together with a letter in which he requests an opportunity to make
    oral submissions on his motion.

[3]

We have considered the matter afresh in light of the moving partys reply
    factum and his letter.

[4]

The moving party filed a 15-page factum and a 7-page reply factum. He
    has made full argument on the issues. We are not satisfied that an oral hearing
    is required.

[5]

Nor are we persuaded that leave to appeal should be granted.

[6]

The background is this. The moving party brought an action in the Small
    Claims Court, alleging negligent medical diagnosis and drug treatment. The
    respondents filed an expert medical report, which opined that they had met the
    standard of care. The moving party filed no report. The respondents moved to
    strike his claim at the commencement of trial, on the basis that it could not
    succeed without expert medical evidence that the respondents had breached the
    standard of care.

[7]

An adjournment was granted to enable the moving party to obtain
    evidence, in the form of either an expert medical report or a statement of a
    treating physician, to support his allegations. After being granted more than
    six months in which to obtain such evidence, the moving party was unable to
    provide satisfactory evidence that the respondents had breached the standard of
    care. His action was therefore dismissed.

[8]

His subsequent appeal to the Divisional Court was also dismissed:
Rill
    v. Adams
, 2017 ONSC 5297. The Divisional Court judge gave careful reasons,
    explaining why the moving partys action could not succeed in the absence of
    evidence of a breach of the standard of care. The Divisional Court judge
    considered the fact that the moving party was self-represented and that there
    was a need for a measure of flexibility in the application of the rules in
    Small Claims Court proceedings. He also noted, however, that it would be unfair
    to submit parties to a proceeding that had no reasonable prospect of success.

[9]

In our view, there is no basis on which leave to appeal should be
    granted. The moving party has identified no error in the reasons of the Divisional
    Court judge. The proposed appeal involves neither a question of law nor a
    matter of public importance. The issue raised by Mr. Rill does not transcend
    the particular issues and facts of this case. Nor does it require clarification
    by this court. It is well-established in the authorities (some of which were
    reviewed by the Divisional Court judge) that in cases of this kind the
    plaintiff must prove the standard of care by expert evidence, either through an
    expert or a treating physician.

[10]

Having
    reconsidered the matter in light of the moving partys reply factum and his
    letter, we remain of the view that the motion should be dismissed and it is so
    ordered.

G.R. Strathy C.J.O.
L.B. Roberts J.A.

David M. Paciocco
    J.A.


